Order entered March 21, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00147-CV

                IN THE INTEREST OF D.P., MINOR CHILD

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-17-14694

                                     ORDER

      We abated this appeal on March 3, 2022 to allow the trial court an

opportunity to appoint appellate counsel for Father, and we ordered that a

supplemental clerk’s record containing a copy of the order of appointment be filed

by March 14, 2022. Although the record has not been filed, attorney Stephanie

Pond has informed the Court, by way of a motion for extension of time to file the

notice of appeal, filed on behalf of Father, that she was appointed Father’s counsel,

and our case management system now reflects that.                 Accordingly, we

REINSTATE the appeal.
       Turning to the extension motion, we note that the motion was to be filed

within ten days of Ms. Pond’s appointment. Ms. Pond was appointed March 4, and

the motion was filed March 16. In the motion, Ms. Pond requests we extend the

deadline for filing the notice of appeal as well as the deadline for filing the

extension motion. We GRANT the requests in the motion and deem the notice of

appeal filed by Father February 16, 2022 timely for jurisdictional purposes.1

       Having deemed Father’s notice of appeal timely, we deem the notice of

appeal filed by Paternal Grandmother, who is proceeding pro se and also filed the

notice on February 16, 2022, timely even though she has not filed an extension

motion. See TEX. R. APP. P. 26.1(d); Chandy v. Kerala Christian Adult Homes,

LLC, 618 S.W.3d 880, 885 (Tex. App.—Dallas 2021, no pet.).

       We note the reporter’s record is overdue. Although the final judgment

recites a record was made, nothing before the Court reflects it has been requested.

Accordingly, we ORDER Father to file written verification he has requested the

record no later than March 25, 2022. We further ORDER Glenda Finkley,

Official Court Reporter for the 256th Judicial District Court, to file the reporter’s

1
  We note the clerk’s record includes a copy of a final judgment signed January 10, 2022 and a copy of a
final judgment signed January 20, 2022. Although the only difference between the two judgments appears
to be the signature date, because the January 20 judgment was signed during the trial court’s plenary
power, the appellate deadlines run from that date. See Preston v. Am. Eagle Ins. Co., 948 S.W.2d 18, 20
(Tex. App.—Dallas 1997, no writ); Owens-Corning Fiberglass Corp.v. Wasiak, 883 S.W.2d 402, 404-05
(Tex. App.—Austin 1994, no writ) (per curiam). Under Texas Rule of Appellate Procedure 26.1(b), the
notice of appeal was due within twenty days of judgment, or February 9. See TEX. R. APP. P. 26.1(b),
28.4(a)(1). With an extension motion, it was due no later than February 24. See id. 26.3.
record within ten days of the record being requested. In accordance with Texas

Rule of Appellate Procedure 28.4(b), the trial court must arrange for a substitute

reporter if necessary to ensure the record is timely filed. See TEX. R. APP. P.

28.4(b). Because Father and Paternal Grandmother have both filed statements of

inability to afford costs, and nothing before the Court reflects they have been

ordered to pay costs, any record shall be filed without payment of costs.

      We caution that failure to file the requested verification may result in the

appeal being submitted without the reporter’s record. See id. 37.3(c).

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable David Lopez, Presiding Judge of the 256th Judicial District Court; Ms.

Finkley; and, the parties.

                                             /s/    LESLIE OSBORNE
                                                    JUSTICE